Citation Nr: 0632102	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include ischemic cardiomyopathy with congestive heart 
failure and history of myocardial infarction, claimed as a 
residual of Agent Orange exposure in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from September 1966 
to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.    

By a decision, dated on July 19, 2004, the Board denied the 
appellant's claim for entitlement to service connection for 
cardiovascular disease, to include ischemic cardiomyopathy 
with congestive heart failure and history of myocardial 
infarction, claimed as a residual of Agent Orange exposure in 
service.  In that same decision, the Board remanded the issue 
of entitlement to service connection for diabetes mellitus, 
claimed as a residual of Agent Orange exposure in service.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2006 Order, the 
Court granted a Joint Motion for Partial Remand and for an 
Order Vacating the Board Decision in Part and Incorporating 
the Terms of This Remand (Joint Motion), vacated that part of 
the Board's July 2004 decision that denied service connection 
for cardiovascular disease, to include ischemic 
cardiomyopathy with congestive heart failure and history of 
myocardial infarction, claimed as a residual of Agent Orange 
exposure in service, and remanded the case for readjudication 
and disposition consistent with the Joint Motion. 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In December 1999, the appellant sought service connection for 
diabetes and congestive heart failure.  In correspondence to 
the RO dated that same month, the 


appellant wrote, "I attribute my diabetes and heart 
condition to exposure to 'Agent Orange' and other chemicals 
while stationed at UDORN Air Force Base (Thailand) . . ."  

In a February 1995 consultation report, R. J. Kovacs, M.D., 
the appellant's cardiologist, in discussing the appellant's 
cardiovascular diseases, stated that the appellant's "risk 
factors for coronary disease, however, are extensive," and 
that the appellant had been "diabetic for 11 years."  Also 
that month, Dr. Kovacs recommended "risk factor 
modification" to include "[h]e will try to find a family 
doctor to help care for his diabetes."  

In November 1999, the appellant was admitted to Greene County 
General Hospital and ischemic cardiomyopathy, diabetes 
mellitus type II, and chronic essential hypertension were 
diagnosed.  Congestive heart failure was also diagnosed.  

In a December 1999 report, Dr. Kovacs noted that the 
appellant had ischemic cardiomyopathy and that "[o]ur best 
hope for the future is to stabilize the patient's left 
ventricular function, but at an ejection fraction of 20 
percent, along with diabetes, I would consider [the 
appellant] to be permanently and totally disabled." 

In October 2000, Dr. Kovacs diagnosed congestive heart 
failure.  Diagnoses of coronary heart disease, insulin-
dependent diabetes mellitus, ischemic cardiomyopathy, and 
hypertension are contained in December 2000, July 2001, 
August 2001, November 2001, and December 2001 consultation 
reports from Greene County General Hospital.  A November 2001 
Methodist Hospital of Indiana report also contains a 
diagnosis of ischemic coronary artery disease, recurrent 
chest pain, hypertension, and diabetes.      

VA outpatient treatment records, dated in August 2003, 
reflect that as part of a follow-up examination for diabetes 
mellitus, the appellant was instructed to seek a 
cardiological examination from his private cardiologist.  



In a July 2004 decision, the Board remanded the appellant's 
claim for service connection for diabetes mellitus, claimed 
as a residual of Agent Orange exposure in service.  In the 
remand decision, the Board directed the RO to secure records 
from the United States Armed Service Center for Research of 
Unit Records (USASCRUR) to determine if the appellant was 
exposed to Agent Orange in Thailand during service, and to 
subsequently readjudicate the appellant's claim. 

Per the January 2006 Joint Motion and as ordered by the 
Court, the appellant's claim for service connection for 
cardiovascular disease, to include ischemic cardiomyopathy 
with congestive heart failure and history of myocardial 
infarction, is inextricably intertwined with his claim for 
service connection for diabetes mellitus.  Therefore, in 
light of the above, and in accordance with the Joint Motion 
and Court Order, this case is remanded to the RO for the 
following actions:  

1.  All action required to comply with the 
July 2004 remand must be undertaken.       

2.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The RO must then review and re-
adjudicate the claim of entitlement to 
service connection for cardiovascular 
disease, to include ischemic 
cardiomyopathy with congestive heart 
failure and history of myocardial 
infarction, under any applicable basis.  
The RO must also ensure that the 
development sought in the Board's July 
2004 remand is completed.  If such action 
does not grant the benefit claimed, the RO 
must provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.      

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


